Citation Nr: 1233544	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-04 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for asthma/bronchitis.

2.  Entitlement to service connection for tinea pedis.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

REMAND

The Veteran served on active duty from October 1961 to October 1964.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

For the reasons set forth below, the Board finds that the issues on appeal must be remanded for further development.  In this regard, the Board notes that, generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

As to the asthma/bronchitis claim, the Veteran asserts that he developed asthma as a result of herbicide exposure during military service.  See the Veteran's claim dated October 2006.  He has also recently indicated that he received in-service treatment for asthma complaints.  See the Veteran's VA Form 9 dated February 2009.
To this end, the Veteran's service treatment records (STRs) do not show in-service treatment for asthma or related complaints.  Notably, however, the September 1964 service separation examination indicated a history of childhood asthma.  Moreover, the Veteran argues that the STRs currently associated with the claims file are incomplete and do not include records from a temporary duty assignment on a military base in Bien Hoa, Vietnam from 1962 through 1963.  Id.  As the Veteran asserts that these missing records contain documentation of in-service treatment for asthma, a remand is required in order for the RO to attempt to obtain these records.

Additionally, the Veteran's DD-214 confirms that he was stationed in the Republic of Vietnam.  Therefore, his in-service exposure to herbicides is conceded.  See 38 U.S.C.A. § 1116(f) (West 2002).

It is undisputed that the Veteran is currently diagnosed with asthma.  See the private treatment records dated June 2004 and October 2006.  In addition, the Veteran has submitted a positive nexus opinion in support of his claim.  However, in his October 2006 letter, Dr. W.W.M. provided no rationale to support his conclusion that the Veteran's currently diagnosed asthma "was more likely than not caused by exposure to herbicides in the past."  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).

There is currently no other medical evidence of record addressing the issue of medical nexus--in particular, whether the Veteran's asthma was incurred in, or aggravated by, his military service to include his in-service herbicide exposure.  The Board therefore finds that, on remand, the agency of original jurisdiction (AOJ) must schedule the Veteran for a VA examination that addresses the nature and etiology of his asthma.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

With respect to the claim of entitlement to service connection for tinea pedis, the Veteran contends that he suffers from "frequent infection and itchy dry cracked tissue between [his] toes and on the sides of [his] feet on a regular basis."  The evidence of record shows that the Veteran has been treated for pruritus, atopic dermatitis, and eczema during the appeal period.  See the private treatment records dated March 2007; VA treatment records dated March 2007 and January 2007.  As to in-service disease or injury, STRs document in-service treatment for tinea pedis.  See the STRs dated May 1962.  Moreover, as indicated above, in-service herbicide exposure is conceded.

There is currently no medical evidence of record addressing the issue of medical nexus as to the claimed skin disability.  The Board therefore finds that, on remand, the AOJ must schedule the Veteran for a VA examination that addresses the nature and etiology of his skin disability.  See Charles, supra; 38 C.F.R. § 3.159(c)(4).

As for the hearing loss and tinnitus claims, the Veteran has asserted that he was exposed to loud noise during his military service.  Specifically, he contends that he suffers from bilateral hearing loss and tinnitus as a result of an in-service bomb blast that occurred near him while he was stationed in Vietnam.  See the Veteran's claim dated October 2006.  A review of the Veteran's STRs is absent any treatment for or diagnosis of audiological complaints.  Moreover, the Veteran's September 1964 service separation examination demonstrated normal hearing.  With respect to the claimed in-service acoustic trauma, the Veteran's military occupational specialty (MOS) of station installer/repairman is not an MOS demonstrative of significant noise exposure.  However, the Board recognizes that the Veteran served in the Republic of Vietnam during a period of war.

Post-service treatment records show that the Veteran has complained of tinnitus and has been diagnosed with high frequency sensorineural hearing loss.  See the private treatment record dated February 2007.  The Veteran has contended that his hearing loss and tinnitus are related to his service.  In this regard, the Board notes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see also Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

The Board acknowledges that the Veteran has not been examined by VA.  Thus, there are no medical opinions of record that address the matter of nexus between current disability and in-service noise exposure.  Based on this evidentiary posture, the Board concludes that a VA examination is necessary to determine whether the Veteran has hearing loss and/or tinnitus that is related to his service.  See Charles, supra; see also 38 C.F.R. § 3.159(c)(4).

Moreover, review of the record reflects ongoing VA medical treatment.  Thus, on remand, any outstanding relevant medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  (Enlist the Veteran's aid in identifying sources of treatment.)  The Board is particularly interested in records of treatment that the Veteran may have received at the VA Medical Center in Fayetteville, North Carolina or any other VA facility since September 2008.  All such available documents should be associated with the claims file.

2.  Contact the appropriate records custodian(s) in an attempt to obtain the Veteran's complete service treatment records.  In particular, search for treatment records from the Veteran's claimed temporary duty assignment to a military base in Bien Hoa, Vietnam.  Any response should be associated with the Veteran's claims file.  The Veteran should be informed as to the results of all searches for records.

3.  Thereafter, schedule the Veteran for a VA examination with a medical professional of appropriate expertise to determine the nature and etiology of any lung disability, including any asthma or bronchitis.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All pertinent testing deemed necessary should be accomplished, and the results of any such studies should be included in the examination report.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that each diagnosed lung disability had its clinical onset in service or is otherwise related to a disease or injury incurred in service, to include the Veteran's conceded exposure to herbicides while in Vietnam.  In answering this question, the examiner should obtain from the Veteran a complete medical history to include information concerning the onset of symptoms.  The examiner should provide medical reasons for accepting or rejecting the Veteran's statements of continued symptoms since service.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Schedule the Veteran for a VA dermatological examination to determine the nature and etiology of the diagnosed skin disability(ies).  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All pertinent testing deemed necessary should be accomplished, and the results of any such studies should be included in the examination report.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that each diagnosed skin disability had its onset in service or is otherwise related to a disease or injury incurred in service, to include the in-service assessment of tinea pedis and/or the conceded exposure to herbicides while the Veteran was in Vietnam.  In answering this question, the examiner should obtain from the Veteran a complete medical history to include information concerning the onset of dermatological symptoms.  A complete rationale for any opinion expressed should be provided.  The examiner should provide medical reasons for accepting or rejecting the Veteran's statements of continued symptoms since service.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  Schedule the Veteran for an audiological examination to determine the nature and etiology of his hearing loss and tinnitus.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All necessary studies, including audiological testing, should be performed.

The examiner should either diagnose or rule out hearing loss as defined by VA and/or tinnitus.  The examiner should provide complete audiological test results including puretone thresholds and speech recognition scores using Maryland CNC testing.  The examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any hearing loss or tinnitus had its onset in service or is otherwise related to the Veteran's military service, to include any in-service acoustic trauma/noise exposure.  A complete rationale should be given for all opinions expressed.  The examiner should provide medical reasons for accepting or rejecting the Veteran's statements of continued symptoms since service.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

6.  Thereafter, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (the Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

